May 13, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   TRAMAINE CHARGOIS SINGLETON F/K/A TRAMAINE CHARGOIS,
                         Appellant

NO. 14-13-00040-CV                          V.

                         ASHLEY ELLIOTT, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Ashley Elliott,
signed October 30, 2012, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, Tramaine Chargois Singleton f/k/a Tramaine Chargois,
to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.